 THE GENERAL TIRE AND RUBBER COMPANY269relation to trade,traffic,and commerce among the several States,and tend to leadto labor disputes burdening and obstructing commerce and the free flow thereof.V.THE REMEDYHaving found that International Brotherhood of Electrical Workers, Local Union861, and Arneth Lard,its agent,have violated Section 8(b) (4) (i) and(ii) (B) ofthe Act,I shall recommend that it cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1. International Brotherhood of Electrical Workers, Local Union 861, and ArnethLard,its agent,is a labor organization within the meaning of Section 2(5) of the Act.2.By inducing and encouraging employeesof U.S.Tire Engineers,Inc., and ofother employers having electrical contracts with Plauche Electric,Inc., to engagein a strike or a concerted refusal in the course of their employment to performservices with the object of forcing or requiring their respective employers to ceasedoing business with Plauche Electric,Inc.,and any other person,InternationalBrotherhood of Electrical Workers, Local Union 861, and Arneth Lard,its agent, haveengaged in unfair labor practices within the meaning of Section 8(b) (4) (i) and(ii) (B) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]The General Tire and Rubber CompanyandInternational Unionof Operating Engineers,Local826, AFL-CIO.Case No. 16-CA-1471 (formerly 33-CA-654). January 15, 1962DECISION AND ORDEROn June 30, 1961, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices alleged inthe complaint and recommended dismissal of these allegations. There-after, the General Counsel and the Respondent filed exceptions to theIntermediate Report together with supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in this case,135 NLRB No. 28. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDand hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, except as indicated herein 2We agree with the Trial Examiner, and for the reasons stated byhim, that the Respondent unlawfuly refused to bargain with theUnion in violation of Section 8 (a) (5) and (1) of the Act, and thatthe resulting strike was an unfair labor practice strike.However, wedo not agree with the Trial Examiner's finding that the Respondentdid not unlawfully discriminate against striking employees De LaCruz, Campos, Garcia, Moreno, and Alvarez.These five employees had been hired by the Respondent throughStone and had refused to cross the picket line during the strike.Onthe same day that the strike ended, the Respondent notified its guardthat these employees (as well as Bishop who had previously beendischarged for cause) were not to be permitted to enter the plant. TheTrial Examiner appears to have premised his finding that this treat-ment of these employees was not unlawful on the fact that the Re-spondent's agreement with Stone had been canceled and on his holdingthat the services of these employees were no longer needed.With re-spect to the cancellation of the agreement between the Respondent andStone, we fail to perceive how this serves to justify the discharge andrefusal to reinstate these five employees.As the Trial Examiner him-self found, and with this finding we agree, these employees were at allmaterial times employees of the Respondent.The termination of theemploying arrangement the Respondent had with Stone could not anddid not affect the status of these employees vis-a-vis the Respondent.As to the need for their services, we think that the record clearly estab-lishes that the Respondent did have openings for them.We note thatshortly after the termination of the strike, the Respondent, followingthe same procedure as it once did with Stone, referred these employeesto Dresser Engineering Company, and through Dresser offered to eachof these employees the same, or substantially the same, employmentin jobs they had performed prior to the strike.It is well established that unfair labor practice strikers are entitledto reinstatement upon their unconditional application to return towork.By discharging these five employees who were unfair laborpractice strikers, and by refusing to reinstate them, the Respondentviolated Section 8 (a) (3) and (1) of the Act.1Absent exceptions,we adoptpro formathe Trial Examiner's recommended dismissalof those allegations in the complaint pertaining to statementsmadeby Barker and Stone,the transfer and discharge of Sanderson,the discharge of Bishop,Respondent's treatmentof Parris,Wilson, Powell,and Eaves,and a lockout of the striking employeesz Subsequent to the issuance of the Intermediate Report herein,the General Counsel fileda motion to remand this case and to reopen the bearing for the purpose of permitting theGeneral Counsel to amend the complaint and consolidatewith the instantcase unfairlabor practice allegations contained in a charge filed in CaseNo 16-CA-1506A reply inopposition to this motion was filed by the RespondentAs itappearsthat the charge inCase No 16-CA-1506 alleges new unfair laborpracticeswhich mayproperly belitigatedin that case,the motion is deniedPalmer Manufacturing Corporation,94NLRB 1477 THE GENERAL TIRE AND RUBBER COMPANY271The RemedyHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom and totake certain affirmative action designed to effectuate the policies of theAct.It has been found that the Respondent failed and refused to bargainin good faith with the Union.Accordingly, we shall order the Re-spondent to bargain with the Union as the exclusive representative ofthe employees in the appropriate unit, and, if an understanding isreached, to embody such understanding in a signed agreement.It has also been found that the Respondent discriminatorily deniedemployment to De La Cruz, Campos, Garcia, Moreno, and Alvarez.The record reveals that subsequent to this discrimination offers ofreinstatement were made to each of these strikers, but it is not clearas to when these offers of reinstatement were made.The dates of theoffers of reinstatement can, however, be determined at the compliancestage of the proceeding.Accordingly, since proper offers of reinstate-ment were made, we shall only order the Respondent to reimbursethe employees named in the Appendix attached hereto for any loss ofpay they may have suffered by reason of the Respondent's discrimina-tion against them by paying to each of these employees a sum ofmoney equal to the amount that he normally would have earned aswages from September 26, 1960,3 to the dates of the respective offersof reinstatement, less his net earnings during said period.The amountof backpay due shall be computed according to Board policy set forthin F. W.Woolworth Company,90 NLRB 289. Payroll and otherrecords in possession of the Respondent are to be made available to theBoard or its agents to assist in such computation.Ordinarily, where,as here, the Board finds, contrary to a Trial Examiner, that a re-spondent has violated Section 8(a) (3) of the Act, provision is madefor the tolling of backpay from the date of the Intermediate Reportto the date of the Board's Decision and Order. Because in the instantcase proper offers of reinstatement were made to the discriminateesprior to the hearing herein, which offers terminated liability for fur-ther backpay, a tolling provision is unnecessary. .In view of our findings concerning the Respondent's refusal tobargain and its discrimination against the above-named striking em-ployees, we find that the nature of the violations requires the inclusionof a broad cease-and-desist provision in our Order 43Althoughthe discrimination occurred on September 22, 1960,it appears,as the TrialExaminer found,that September 26 was the earliest date the Respondent could have re-called the strikers to work.4N L.R B. v. Entwistle Mfg.Go, 120 F 2d 532, 536 (C A 4). 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in this case, and pursuant to Section 10(c),of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, The General'Tire and Rubber Company, its officers,agents, successors,and assigns,shall :1.Cease and desist from :(a)Discouraging membership in, or activities on behalf of, Inter-national Union of Operating Engineers, Local 826, AFL-CIO, orany other labor organization of its employees, by discharging orrefusing to reinstate, or by discriminating in regard to the hire ortenure of employment or any other term or condition of employmentof any of its employees.(b)Refusing to bargain collectively with, International Unionof Operating Engineers, Local 826, AFL-CIO, as the exclusivestatutory representative in the appropriate unit.(c) In any other manner interfering with, restraining, or coercing,our employees in the exercise of their right to self-organization, toform labor organizations, to join or assist International Union of'Operating Engineers, Local 826, AFL-CIO, or any other labor or-ganization, to bargain collectively through representatives of theirown choosing for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all of such activities.2.Take the following affirmative action which the Board finds will,effectuate the policies of the Act :(a)Upon request, bargain collectively with International Union.of Operating Engineers, Local 826, AFL-CIO, as the exclusive statu-tory representative of the employees in the appropriate unit and em-=body in a signedagreementany understanding reached.(b)Make whole Alfredo De La Cruz, Julian Campos, Jose Garcia,'ThomasMoreno,and Jesus Alvarez in the manner set forth in thatsection ofour decisionentitled "The Remedy" for any loss of pay eachmay have suffered byreason oftheRespondent's discriminationagainst him.(c)Preserve and, upon request,makeavailable to the Board or itsagents, for examination and copying, all payroll records,social se-,curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amounts of backpay dueunder the terms of this Order.(d)Post at its plant in Odessa, Texas, copies of the notice attachedhereto marked "Appendix." 5 Copies of said notice, to be furnishedby the Regional Director for the SixteenthRegion,shall, after being5In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." THE GENERALTIRE AND RUBBER COMPANY273duly signed by the Respondent's representative, be posted by the Re-spondent immediately upon receipt thereof, and be maintained by itfor a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Sixteenth Region, in writ-ing, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS FURTHER ORDERED that the complaint, as amended, be and ithereby is, dismissed, insofar as it alleges violations not found.MEMBER RODGERS dissenting :I do not agree that the Respondent violated Section 8 (a.) (5) and(3) of the Act, and, accordingly, would dismiss the complaint in itsentirety.First, with respect to my colleagues holding that the Respondentviolated Section 8 (a) (5) of the Act, I do not believe that the recordhere warrants funding that the Respondent refused to bargain ingood faith.The record shows that representatives of the Respondentand the Union first met on March 17, 1960, and that 17 negotiatingsessions were held thereafter.Throughout these sessions the Respond-ent submitted proposals and counterproposals in an effort to arriveat a contract.Evidence of the Respondent's good-faith bargainingefforts is found in the progress made during these negotiating sessions.For example, at the eighth meeting held on May 24, 1960, the Unionpresented a list of 79 "must" items, which it maintained had to beincluded in the contract.Through the give and take of bargaining,the Union's second "must" list, which was presented at the 12th ses-sion on June 23, 1960, was reduced to 46 items. Through further nego-tiations, the "must" list was reduced to 26 items as of the 16th sessionheld on September 7, 1960, and the Respondent, at the next meetingheld on September 13, 1960, offered to compromise on nine of theseitems.I would find, therefore, that while the bargaining negotiationsbetween the Respondent and the Union were hard and long, the Re-spondent bargained in good faith.I do not agree with my colleagues' finding that the Respondentviolated Section 8(a) (3) of the Act by discriminating against De LaCruz, Campos, Garcia, Moreno, and Alvarez.First, it should benoted at the outset that some of these alleged discriminatees were in-cluded within the bargaining unit. Second, it should be noted thatthe status of these individuals was established by an agreement whichthe Respondent had with Stone. This agreement provided that Stone,for a stated compensation which includeswages,and an overriding634449-62-vol. 135-19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDpercentage,was tofurnish the Respondent with laborers.Pursuant tothis agreement,Stone hired the above-named individuals, placed themon hispayroll, and sent them to work at the Respondent's plant.While at work at the Respondent's plant, these individuals were sub-ject to the Respondent's direction and control and could be dischargedby the Respondent.The Trial Examiner found that these individuals were employeesof the Respondent. I question whether this finding is legally sound.However, I need not decide the precise status of these individuals, for,in any event, whatever employment relationship existed was clearlycontingent upon the continuance of the arrangement between theRespondent and Stone.On September 21, the day before the strikeended, Stone canceled that agreement.Therefore, I fail to understandhow it can be said that the Respondent's refusal to permit these in-dividuals to return to work after Stone terminated the agreementwas unlawful.Moreover, I would point out that there is no showing that the Re-spondent's actions here were discriminatorily motivated.As noted bythe TrialExaminer, shortly after the strike ended the Respondent re-ferred each of these individuals to DresserEngineeringCompanywith whom the Respondent entered into an agreement similar to theagreement canceled by Stone, and Dresser in turn offered to each thesame orsubstantially equivalent employment at the Respondent'splant in jobs they had before the strike.The Respondent's treatmentof these individuals evidences that Respondent was not motivated byunion animusor by the fact that these individuals had not workedduring the strike.I would, therefore, find that the Respondent did not unlawfullydischarge these individuals, or unlawfully refuse to reinstate them.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees that:WE WILL bargain collectively, upon request, with InternationalUnion of Operating Engineers, Local 826, AFL-CIO, as the ex-clusive bargainingrepresentative of allthe employees in the bar-gaining unit described below in respect to rates of pay, wages,hours of employment, or other conditions of employment, and, ifan understanding is reached, embody it in a signed agreement.The bargainingunit is :All our Odessa, Texas, production and maintenance employeesand' laboratorytechnicians, including head Ioperators, head THE GENERAL TIRE AND RUBBER COMPANY275technicians, head craftsmen, and special laborers, but exclud=ing clerical employees, safety inspectors, professional em-ployees, guards, and supervisors as defined in the Act.WE WILL NOT discourage membership in, or activities on behalfof, International Union of Operating Engineers, Local 826, AFL-CIO, or any other labor organization of our employees, by dis-charging or refusing to reinstate, or by discriminating in regardto the hire or tenure of employment, or any other term or conditionof employment, of any of our employees.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist InternationalUnion of Operating Engineers, Local 826, AFL-CIO, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities.WE WILL make whole the employees named below for any lossof pay suffered by reason of the discrimination against them :Alfredo De La CruzThomas MorenoJulian CamposJesus AlvarezJose GarciaTHE GENERAL TIRE ANDRUBBERCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice (300 West Vickery Street, Forth Worth, Texas; TelephoneNumber Edison 5-5341) if they have any question concerning thisnotice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpona charge and an amended charge duly filed on August 8,and September 9,1960,1respectively,by InternationalUnion of Operating Engineers,Local 826,AFL-CIO,herein called the Union,theGeneral Counsel of the National LaborRelations Board,herein respectively called the General Counsel2 and the Board,through the Regional Director for the Sixteenth Region(FortWorth,Texas), issueda complaint, dated September 20, against The General Tire and Rubber Company,herein called Respondent,alleging that Respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning of Section 8(a)'(1);1Unless otherwise'noted,all dates mentioned herein refer to 1960.2 This term specifically refers 'to counsel for the General Counsel appearing at thehearing. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3), and(s) and Section 2(6) and (7) of the National Labor Relations Act, 61 Stat.136, as amended from time to time, herein called the Act.Copies of the charges, complaint, amendment to complaint,3 and notice of hearingwere duly served upon Respondent and copies of the complaint, 'amendment tocomplaint, and notice of hearing were duly served upon the Union.On September 27, Respondent duly filed an answer to the complaint and on Octo-ber 13, duly filed an answer to the amendment to the complaint.Each of saiddocuments denied the commission of the unfair labor practices alleged.Pursuant to due notice, a hearing was held between October 18 and December16, at Midland, Texas, before the duly designated Trial Examiner.The GeneralCounsel and Respondent were represented by counsel and participated in the hearing.Full and complete opportunity was afforded the parties to be heard, to examine andcross-examine witnesses, to present evidence pertinent to the issues, to argue orallyat the conclusion of the taking of the evidence, and to submit briefs on or beforeJanuary 25, 1961. Briefs have been received from the General Counsel 'and fromRespondent which have been carefully considered.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSOPERATIONSThe General Tire and Rubber Company, an Ohio corporation, has its principaloffices and place ofbusinessin Akron, Ohio.Respondent also operates a plant atOdessa, Texas, the employees of which are the only ones involved in this proceeding,where it is engaged in the manufacture of synthetic rubber.During the 12-month period immediately preceding the issuance of the complaintherein, which period is representatave of all times material, Respondent's Odessaplant'sout-of-State purchases of raw materials exceeded $50,000.During thesameperiod said plant's out-of-State shipments of synthetic rubber exceeded $50,000.Upon the basis of the foregoing facts, it is found, in line with established Boardauthority, the Respondent is engaged in, and during all times material was engagedin, business affecting commerce within the meaning of Section 2(6) and (7) of theAct and that its operations meet the standards fixed by the Board for the assertionof jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees ofRespondent.Ill.THE UNFAIR LABOR PRACTICES INVOLVEDA. The refusal to bargain collectively1.The appropriate unit and the Union's majority status thereinThe complaint, as amended, alleges, the answer, as amended, admits, and the TrialExaminer finds, that at a Board-conducted election held on January 28, a majorityof the production and maintenance employees and laboratory technicians employedatRespondent's Odessa, Texas, plant, including head operators, head technicians,head craftsmen, and special laborers, but excluding clerical employees, safety in-spectors, professional employees, guards, and supervisors as defined by the Act,selected and designated the Union as their exclusive representative for the purposesof collective bargaining with respect to grievances, labor disputes, rates of pay, wages,hours of employment, or other conditions of employment; that on February 5 theBoard certified the Union as such representative of all the aforementioned em-ployees; and that since February 5 the Union has been their statutory bargainingrepresentative.2.The negotiationsa.The pertinent facts 4Pursuant to the Union's request for a bargaining meeting, made on or aboutFebruary 5, representatives of Respondent and Union met on March 17.At this8 Dated September '30.' In the light of the Trial Examiner's observation of the conduct and deportment atthe hearing of all the witnesses, and after a very careful scrutiny of the entire record, allof which has been carefully read and parts of which have been reread and recheckedseveral times,and being mindful of the contentions of the partieswith respect to the THE GENERAL TIRE AND RUBBER COMPANY277meeting, the Union submitted a complete proposed contract with the exception ofa clause pertaining to "a progression chart."After the Union's representatives hadoutlined to Respondent's representatives, in a somewhat perfunctory manner, thevarious contract terms and the meaning of certain verbiage used in the proposed con-tract, the meeting concluded with the understanding that the parties would meetagain on March 30.On March 30 and April 6, 19, and 20, the parties met and, at Respondent'srequest, detailed discussions were had relative to the Union's March 17 proposedcontract, but no definite agreement was reached with respect to any provision thereof.During the course of the initial meeting and at those held on April 19 and 20,theUnion requested Respondent not to "contract out" maintenance work whichwas then being performed by persons within the unit for which the Union had beencertified.Respondent replied that it had contracted out maintenance work in thepast, that it intended to continue to do so whenever it so desired, and that it hadno intention whatsoever to "bargain away" its right to contract out any type ofwork, for that privilege was going to have to be under the sole discretion of theCompany.At the April 20 meeting, Respondent submitted to the Union certain writtencounterproposals which were discussed in conjunction with the Union's proposals.These counterproposals concerned such subjects as the length of the contract, vaca-tions, holidays, jury service, strikes and lockouts, plant bulletin boards, safety, andsanitation.The past practice of Respondent had been to grant its production and maintenanceemployees 1 week's paid vacation after 1 year of service, 2 weeks' pair vacationafter 2 years of service, and 3 weeks' paid vacation after X11 years of service.TheUnion's proposed contract called for 2 weeks' paid vacation after 1 year of service,3 weeks' paid vacation after 10 years of service, and 4 weeks' paid vacation after20 years of service.Respondent's proposal called for 1 week's paid vacation after1 year of service, 2 weeks' paid vacation after 2 years of service, and 3 weeks' paidvacation after 15 years of service.The past practice of Respondent had been to grant its production and maintenanceemployees eight paid holidays each year.The Union proposed that Respondentgrant said employees nine paid holidays.Respondent's proposal called for sevenpaid holidays.At subsequent meetings between the parties 5 Respondent submitted other writtencounterproposals.One such proposal, contained under the heading, "Preamble,"states, among other things, "The Union hereby recognizes the Company's exclusiveright to manage its business, direct and assign and classify the working force, estab-lish rules, contract work, discharge, suspend, discipline, and such other rights ofmanagement that are not expressly modified herein or by statutory prohibitions."The Union complained that by inserting in the above-quoted clause Respondent'sunrestricted right to contract out work, Respondent thereby was in a position todestroy the unit found appropriate by the Board and the Union's representativestatus, by contracting out all the work then done by the employees in said unit.Despite the Union's often repeated protests, Respondent never recessed from itsposition that it had the absolute right to contract out any and all work it desired andthat its right to do so was not a bargainable subject, except that it did agree to amendsaid clause by adding the following clause, "It is understood the Union retains thestatutory rights provided by law, none of which are surrendered herein."At the May 11 meeting, Respondent presented a proposed. grievance procedureclause.This proposal, after setting forth the various steps which had to be followedbefore a grievance went to arbitration, provided that in "all cases of complaints orgrievances alleging improper discharge or suspension, Steps One (the time withinwhich grievance must be submitted to the aggrieved employee's immediate super-visor) and Two (the time within -which the appeal must be made to the head of thedepartment if the aggrieved employee is not satisfied with the decision of hisimmediate supervisor) will be bypassed. In such cases the arbitrator shall not beempowered to modify the degree of discipline imposed by the Company."Despitethe Union's protest at this meeting and at subsequent meetings that such a clausemerely gave the arbitrator. nothing to determine save the question whether thecredibility problems here involved, of the fact that in many instances testimony wasgiven about events which took place many months prior to the opening of the hearing,and of the fact that very strongfeelingshave been generated by the circumstances of thiscase, coupled with the fact that it would protract this report greatly to summarize all thetestimony or to spell out fullythe confusion and inconsistenciestherein, thefollowing isa composite picture ofall thefactual issues involved with respect to this subsection.G There were some 18 meetings all told. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee involved actually violated a company rule or not,Respondent maintainedthat it would not agree to any arbitration clause which did not so limit the arbitrator'sauthority because it did not intend to have any arbitrator telling it to what degree itmay discipline its employees.At the aforesaid May 11 meeting, Respondent presented a proposal regardinghours of work.This proposal providedfor a baseworkweek of 40 hours.TheUnion then inquired whether Respondent intended to do away with the three 40-hourweeks and one 48-hour week which the employees had been regularly working, andifRespondent did not intend to change the employees' regular hours of work wouldit so state in the bargaining contract.Respondent replied that it had no presentintention of changing the employees' schedule of hours but it might decide to do soat some later date and hence, because it had the right to unilaterally limit the hoursof work to 40 hours a week, it would not put into the contract any mention ofwhether it would or it would not retain the then existing employees' scheduled hoursof work. In fact, Respondent maintained that it had the absolute right to unilaterallychange the work schedules any time without any advanced notice to the employees.6Nor would Respondent at this meeting include a provision in the contract that itwould continue to supply coveralls or laboratory jackets to those employees whowere then receiving them.All Respondent would consent to include in the contract,with respect to those pieces of clothing, were provisions to the effect that if "anyArticle herein be held invalid by any court, such decision shall not invalidate theother Articles" and "All subjects or claims not treated herein are waived for theterm hereof."Prior to May 24, the Union had called upon the Federal Mediation Service forassistance.On May 24, the mediator assigned to the situation first separately conferred withtheUnion's representatives and then separately conferred with Respondent's rep-resentatives.Thereafter the mediator attended a joint union-respondent meeting.There the status of the negotiations were outlined to the mediator and Respondentalso submitted to the Union a complete proposed contract, including a wage scale.Respondent's proposed wage scale was below the then prevailing one. In fact, theproposed wage scale reduced some employees' wages as much as 40 cents an hour.When the Union objected to the wage cut, Respondent stated that the then prevailingwage scale should not be used as the basis of bargaining on wages.The meetingconcluded with the understanding that the parties would meet with the mediator thefollowing morning and that, in the interim, the mediator would study the contractproposed by each party.The following day, May 25, in the mediator's presence, the parties discussed anewthe proposals submitted by each.Respondent agreed to continue its policy ofannually giving each employee eight paid holidays instead of the seven it hadpreviously proposed, but it made no proposal regarding a checkoff, loss of paywhen a work schedule was changed, a wage reopener, computation of holiday over-time pay (though the method was outlined in Respondent's employees' manual),termination pay, and various other clauses contained in the Union's proposed con-tract.Respondent stated that it had no intention of modifying its "contract out"work proposal.The mediator and the parties next met on June 16.Respondent stated, at theoutset of the joint meeting, that the employees' pay would remain at the thenexisting scale until the employees created sufficient seniority to warrant being ad-vanced to the next higher classification.The Union objected to such a proposalmaintaining that, in reality, that arrangement would be a cut in pay in that theemployees had been promoted in 90 days whereas under this proposal some em-ployees would have to wait 18 months before they could receive a pay increase.Further discussion was had with respect to other Respondent proposals but noagreement was reached with respect to any of them.The parties and the mediator met on the afternoon of June 16, at which timethe mediator announced that he had been informed that Respondent was then pre-senting its final proposals.Discussion was had regarding one proposal but noagreement was reached with respect to it.The Union then inquired whether Re-spondent would agree to meet it after the strike vote, which had been set for June 22,had been taken, and Respondent said that it would.As of May 11 It was the policy of Respondent, as stated in Respondent's manual, acopy of which was supplied to each new employee upon being hired, that the employeeswould be given 5 days' notice before any change of schedule and if they did not receiveat least 16 hours' advance notice, they would receive time and a half for the first shiftworked on the new schedule. THE GENERAL TIRE AND RUBBERCOMPANY279On June 23, Respondent and the Union met. The former was advised by thelatter that the strike vote was overwhelmingly carried.The Union complained thatone of Respondent's top officials had been telling some of the employees "If they didnot like [Respondent's] contract proposals they should have kept what they hadand not voted for the union." 7 The Union then outlined certain proposals whichhad to be incorporated in any contract before the contract would be acceptable toit.Discussion was had with respect to these union demands but Respondent refusedto agree to any of them.On June 24, the mediator met with the parties and Respondent agreed to retaincertain practices which were then in effect at the plant, but would not agree to mostof the so-called union "must" items.During the course of one of the June meetings, Respondent proposed to grantany employee with 1 year's accredited service 1 week's paid vacation and to grantany employee with 2 or more years' accredited service 2 weeks' paid vacation.On July 24, Jesse Jones, an assistant regional director of the Union, informedRespondent that the Union would accept all of Respondent's proposals providedRespondent would agree to a dues checkoff clause.Respondent refused the offermaintaining, as it did throughout the negotiations, that it was the Union's responsi-bility to collect its own dues.There were several other meetings, the last being held on September 14; somewith and some without the presence of the mediator. It would serve no useful pur-pose here to outline in detail what transpired thereat for no agreement was reached,except to certain minor clausesb.Concluding findingsThe -Board and the courts have been uniformly in accord with the doctrine thatit isthe duty of an employerto enter discussionswith respect to collectivebargain-ing "with an open and fair mind, and a sincere purpose to find a basis of agreementtouching wages and hours and conditions of employment." 8Respondent's conductin this regard fell far short of this standard.Respondent failed utterly to discharge its statutory duty to bargain collectivelywith the Union as the representative of the employees in the appropriate unit ingood faith. It is clear that Respondent at no time during Fits prolonged negotiationsentertained any intention of entering into an agreement with the Union.The factthatRespondent entered into the negotiations with a mind "hermetically sealedagainst even the thought of entering into an agreement" 9 with the Union is evidenced,in part, by first offering a wage scale less than it was then paying andone less paidholiday than it was then giving its employees.Further evidence that Respondent lacked any intention of entering into discussionswith the Union with an open and fair mind, and with a sincere purpose to find abasis of agreementis itsabsolute refusal to bargain with respect to such matters ascontract-out work.This is not to say that the Union must first approve before anemployer may contract out work, but it is to say that a chance to bargain must beafforded before an employer enters into a contract affecting the hire and tenure ofhis union workers' employment. This is so because "Such unilateral action minimizesthe influence of organized bargaining. It interferes with the right to self-organizationby emphasizing to the employees that there is no necessity for a collective bargainingagent." 10Also illustrative of the inescapable conclusion that Respondent was giving, as thecourt said inN.L.R.B. v. Athens Manufacturing Company,161 F. 2d 8 (C.A. 5), "arunaround while purporting to bemeetingwith the Union for the purpose of collec-tive bargaining" is the fact that when the Union, on July 24, agreed to incorporateintoa contract all of Respondent'sproposalsprovidedRespondent would consentto a checkoff, Respondent flatly refused the offer.7This officialwas present at the aforesaid meeting but did not denymaking thestatement.s Globe CottonMills v. N LR B,103 F. 2d 91, 94(C A. 5). In accord,N L.R B vWhittierMills Company,at al.,111 F 2d 474(C.A.5) ; N L R B v.Athens ManufacturingCompany,161 F. 2d 8(C A. 5) ;NL.R.B. v.Reed&PrinceManufacturing Company,118 F 2d 874(CA. 1).9N L R B v.Griswold Manufacturing Company,106 F2d 713,723 (C.A 3).1oMay Department Stores v N.L.R.B,326 U.S.376, 385.SeealsoN.L R.B v.Crompton-HighlandMills,337 U S 217;N.L.R.B v. Burton-Dixie Corporation,210 F. 2d199 (CA. 10) ;N.L.RB. v. Brown-Dunkin Company,Inc.,287 F. 2d 17(C.A. 10). 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Trial Examiner finds that on March 17,1960,11 and at all times thereafter, Respondent refused to bargain collectively ingood faith with the Union as the exclusive statutory representative of its employeesin a certain appropriate unit with respect to grievances, labor disputes, rates of pay,wages, hours of employment, and other conditions of employment, and by suchrefusalwhich is violative of Section 8(a)(5) of the Act, Respondent interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.B. The alleged 8(a) (1) statements of Morris BarkerGaylin Bishop was initially interviewed for employmentas anoutsidemainte-nance manon July 8 by Morris Barker, Respondent's safety engineer.Bishoptestified that after he successfully passed certain written aptitude tests given to himby Barker, the latter informed him that Respondent was not then hiring anyone butwas securing whatever personnel it needed from H V. Stone; i2 that Barker thenreferred him to Stone; that before leaving Barker's office forStone'splace of busi-ness,Barker asked him how he felt about the Union; and that when he reported forwork on the Monday following his referral by Stone, Barker told him and two othermen, who had been hired that day through Stone,13 that they would not be allowedto belong to the Union nor would they be allowed to discuss the Union with anyother employee.Barker denied that he asked Bishop how he felt about the Union or that he toldBishop,Howard, or Morgan that they would not be allowed to belong to the Unionor discuss it with the other employees. The Trial Examiner credits Barker's denialsand finds that he did not make the above referred to statements attributed to himby Bishop.This finding is based not only upon the credited testimony of Morganand Howard, which substantially corroborates Barker's testimony, but also upon(1) a carefulscrutiny of the entire record in the case, all of which has been care-fully read, and parts of which have been reread and rechecked several times; (2) thecandor with which Barker testified; and (3) the fact that Barker, Morgan, andHoward particularly impressed the Trial Examiner as being persons who are carefulwith the truth and meticulous in not enlarging their testimony beyond their actual11The date of the first meeting between the parties looking toward a collective-bargaining contract12During the course of the bargaining negotiations, referred to above, Respondent andH V. Stone, an operator of a local construction company, entered into a written agree-ment under which Stone, for a stated compensation, was to furnish Respondent withlaborersIt is Respondent's contention that the laborers furnished by Stone were Stone'semployees and not Respondent's. The credible evidence convincingly establishes (1) appli-cants for labor employment were solicited by Respondent through newspaper advertisementand by other means; (2) said applicants were first interviewed by Barker or by WilliamB Fleck, Respondent's industrial relations manager;(3) if an applicant appeared satis-factory to the interviewer, the applicant was then given a written aptitude test; (4) ifthe applicant successfully passed said test, the interviewer would then advise the appli-cant the wage scale he was to receive and then refer the applicant to Stone ; (5) whenthe applicant arrived at Stone's establishment, Stone, or in Stone's absence by the personthen in charge of Stone's office, would take the applicant's name, his social securitynumber, and secure from the applicant an executed W-2 tax withholding form; (6) theapplicant was then instructed by Stone or his substitute to report for work at Respond-ent's plant;and (7) when the persons furnished by Stone were put to work,Respondent(a) controlled the retention of said persons in that it had the absolute right to dischargethem, as it did in the case of Bishop,(b) required them to adhere to the discipline andother rules applicable to its employees,(c)accordedthem thesame general supervision,privileges,and prerequisites as ordinary employees,furnished them with tools, equipment,uniforms,and (d)had them perform the same type of work as was being performed byits regular employees.Under the circumstances,the Trial Examiner finds that the per-sons furnished by Stone were,during all times material,Respondent's employees withinthe meaning of Section 2(3) of the Act.The May Department Stores, et al,59 NLRB976, 987, enfd.154 F. 2d 533(C.A. 8), cert. denied 329 U S. 725;Local 911, InternationalBrotherhood of Teamsters,etc.,122 NLRB 499. Cf.United States v Silk,331 U S 704,713,American Broadcasting Company, a Division of American Broadcasting-ParamountTheaters, Inc, et al,117 NLRB 13, 18;Serv-Us Bakers of Oklahoma,121 NLRB 84, 87,at footnote 3 ;Southern Shellfish Co,Inc,95 NLRB 957, 962-963 ;Ben v. United States,139 F. Supp. 883, affd. 241 F. 2d 127 (C.A. 7).isNamely,William Howard and Earl Morgan. THE GENERAL TIRE AND RUBBER COMPANY281knowledge of what occurred or what was said.On the other hand, Bishop gavethe Trial Examiner the impression that he was studiously attempting to conformhis testimony to what he considered to be his best interestC. The alleged 8(a) (1) statement of StoneAlfredo De La Cruz, a laborer furnished Respondent by Stone, testified thatwhen he saw Stone, after being referred to Stone by Barker, Stone told him toquote from De La Cruz's testimony, "You can't belong to [the Union] becausewe're not having any unions in the company."Stone denied that he made the aforesaid statement attributed to him by De La Cruz.Stone testified that the only thing he said to De La Cruz about the Union was duringthe strike when De La Cruz telephoned and said that he was afraid to cross thepicket line and that he told De La Cruz it was up to De La Cruz to do whateverhe thought best.After a very careful examination of the record regarding this De La Cruz-Stoneincident, the Trial Examiner is convinced, and finds, that what Stone actually toldDe La Cruz was that Stone's company did not have a union and that De La Cruzcould not joint a union and work for Stone.D. The alleged discriminatory job transfer of Roger Allen SandersonSanderson testified that he was first hired by Respondent on September 9, 1957,as a trainee operator; that he continued as such for 3 months; that thereafter heworked on several different jobs, each lasting from 1 to about 3 months, that fromJanuary 1959 until August 1960, he worked in the outside area on reactors andrecovery; that on August 1, 196'0, he was assigned to work in the coagulation area;thatwhen he was assigned to the coagulation areas, he asked his shift foreman,Harry Miller, if he was being transferred because his work was not satisfactoryon his then job; that Miller assured him that he had been doing satisfactory workand that the transfer was being made solely because of "cross-section training,"which training was part of his overall job; and that upon returning to the plantafter the conclusion of the strike, he returned to his coagulation job.The credited evidence established that employees, such as Sanderson, are rotatedfrom one job to another when the need to do so arises.The only evidence from which an inference could possibly be made that Sander-son's August 1960 transfer was motivated by union animus is the fact that Sandersonattended the July 22 bargainingsessionand had gotten into an argument with PlantManager Percy J. Wallace.The record, however, discloses, and the Trial Examinerfinds, that Sanderson was a long-time known union adherent for he served as aunion observer in the first election held at the plant in 1958; that it was customaryto transfer employees such as Sanderson from job to job as part of an overall "cross-section training"; that the rotation of assignmentsisanadvantage to the operator;and that the coagulation area assignment was no more arduous and unpleasant thanthe jobs previously assigned Sanderson.Upon the record as a whole, the Trial Examiner finds that Sanderson's transferto a job in the coagulation area was not violative of the Act.E. The alleged discriminatory discharge of SandersonOn December 2, 1960, Sanderson worked on the midnight to 8 a.m. shift incoagulation area on the "A" line.During this shift the technical department changedthe specification for the rubber to be produced.The specification for the change informula was first signed by Sanderson's shift foreman, Don Barr, then signed byInstrumentMan Winters, and then approved by Operator Weinkauf.Following this, Sanderson started up the "A" line and ran it for a period of about2 or 3 hours. During this period, Sanderson testified, and the Trial Examiner finds,that he failed to make the calibrations he was required to make; that he enteredreadings on the calibration sheet which he did not take; that the figures he enteredupon the calibration sheet would lead the person whose job it was to inspect thecalibration sheet to a false impression; and that if Sanderson had entered the correctcalibration or entered none at all the foreman would have been able to detect thatthere was something wrong with the flow of "AO" and the foreman would thenshut down the coagulation operation.It is the General Counsel's contention that Sanderson was not discharged becausehe had made false entries but because of his union affiliation. In support to thiscontention, the General Counsel points to the fact that Operator Bosse, who dis-covered that "the office" had not been changed, received but a 5-day layoff forfalsification of records, thatWinters received but 1-day layoff, and that Weinkauf 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceived a warning slip only and that slip was handed to him about 10 days afterthe incident had occurred and then only after the complaint in the instant proceedinghad been amended to allege Sanderson'sdiscriminatory discharge.There is some evidence in the record that about eight coagulation operators hadbeen falsifying their "AO" records.The credited evidence is clear, however, thatRespondent had no knowledge of ,these falsifications. 14Moreover, the evidence isclear, and the Trial Examiner finds, that Sanderson's past work record was a poorone, in that since his employment he had been warned or reprimanded about hiswork by every shift foreman under whose supervision he had worked.15 In addi-tion, the record is devoid of any credible evidence that Bosse, Winters, or Weinkaufhad ever been disciplined or warned for poor workmanship.Upon the entire record in the case, the Trial Examiner is convinced, and finds,that Sanderson was discharged for cause and not for the reasons advanced by theGeneral Counsel.F.The alleged discriminatory discharge of BishopAs found above, Bishop was employed in July by Respondent through Stone toperform maintenance work.He worked continuously thereafter at the plant untilthe start of the strike on September 18.Bishop, although not a union member, didnot report for work on September 19, but did report for work the following day.About mid-morning on September 20, the second day of the strike, Bishop andtwo other nonstriking employees, Charles Hogan and Gary Johnson, got into adiscussion during a rest period about the striking employees, Bishop being sympa-thetic to the strikers and Johnson being otherwise.Bishop resented Johnson's re-marks and particularly Johnson's attitude toward the strikers and clearly indicatedhis resentment by threatening Johnson with physical violence if Johnson did notstop "running down the Union men."Word of this discussion, and of Bishop's threats to Johnson,sooncame to ,theattention of Foreman Harry Lengfeld who communicated the facts to his super-visor,Master Mechanic Newell Harriman.Harriman then called Johnson into hisoffice where the latter told Harriman about his "trouble" with Bishop and of Bishop'sthreat to "punch him in the nose "Harriman, after he "got rid of" Johnson, toldBishop, to quote Harriman's credited testimony, "I thought that I ought to get himout of the plant," whereupon Harriman, after discussing the Johnson-Bishop incidentwith his superiors, discharged Bishop 16 and escorted him out of the plant.The Trial Examiner has given very careful consideration to the testimony givenby all the witnesses testifying about the Johnson-Bishop discussion, about the sub-sequent two Bishop-Harriman conversations on September 20,17 and about Bishop'sdischarge and his removal from the plant, and finds that Bishop was dischargedsolely because Bishop threatened to assault another employee at a time when feelingsbetween groups of employees were running high between the factions sympathetictoward the strikers and those who felt otherwise.Under the circumstances, andupon the entire record in the case, the Trial Examiner finds that the allegations ofthe complaints, as amended, that Bishop's discharge was violative of Section8(a) (3)of the Act are not supported by substantial evidence."The Trial Examiner is not unmindful of the fact that Weinkauf, a nonunion employeeand who worked during the strike, testified that he once told Barr that it was impossible,at times, to take a calibration "if I was having trouble somewhere else" and that Barrreplied that he would "try to get it fixed " This testimony does not, as the GeneralCounsel seems to suggest, disclose Respondent's knowledge that the coagulation operatorswere falsifying their records15For example, when working under Foreman Gray, Sanderson failed to check thedryers as required and he made 2,400 pounds of "wet" rubber thereby causing Respondenta financial loss; on another occasion Sanderson had allowed latex to run into three com-pressors which had to be torn down ; on another occasion Foreman Cook had to talk toSanderson about doing a proper job of cleanup , and on two separate occasions betweenFebruary and August 1960, Sanderson had serious foam runovers thereby allowing latexto get into the butadiene compressor which caused, on one occasion, a 6- to 7-hour loss ofproduction and created a danger to the plant16Contrary to Respondent's contention, the Trial Examiner finds that Bishop was dis-charged by Harriman on September 2017Harriman,while not particularly denying the statements attributed to him by Bishopgave his version of what was said by him and by Bishop.Harriman impressed the TrialExaminer as being a truthful witness and therefore the Trial Examiner finds that Harri-man's version of the said conversations to be substantially in accord with the facts. THE GENERAL TIRE AND RUBBER COMPANY283G. The alleged discriminatory discharge of Alfredo De La Cruz, Julian Campos,Jose Garcia, Thomas Moreno, and Jesus AlvarezOn Thursday, September 22, Barker gave Respondent's guard a list containingthe names of De La Cruz, Campos, Garcia, Moreno, Alvarez, and Bishop withinstructions not to permit said six persons to enter the plant.These employeeswere furnished to Respondent by Stone.The credited and undenied testimony reveals that on or about September 21,Respondent canceled its agreement with Stone and that due to the strike these em-ployees' services were no longer needed; that shortly after the strike ended, Respond-ent referred the above-named employees to Dresser Engineering Company, Odessa,Texas, with whom Respondent had entered into an agreement similar to the Stone-canceled agreement; and that within a few days after the conclusion of the strikeRespondent offered said six employees substantially equivalent employment to thejobs they had prior to the strike.Upon the entire record in the case, the Trial Examiner finds that the GeneralCounsel has failed to support the allegations of the complaint, as amended, that theaforenamed six persons were discriminated against in violation of the Section8 (a) (3) of the Act.H. The alleged discriminationagainstJim Parris, Grover Wilson,Richard Powell, B. J. Eaves, and B. E. AndersonThe complaint, as amended, alleged that when Parris, Wilson, Powell, Eaves, andAnderson returned to work after the strike they were either demoted orassignedto different or more arduous jobs.The credited evidence establishes that immediately prior to the strike Anderson,a striker, was head craftsman at $3.12 per hour; that when Anderson returned to theplant on September 26,18 he was assigned to "A" craftsman job at $2.95 per hour;that job of head craftsman had been abolished at the conclusion of the strike becausethe necessity for such a job no longer existed; that Anderson had held the job ofhead craftsman on a temporary basis for about 2 years prior .to the strike and Respond-ent's records disclose that such temporary status had never been removed; and thatRespondent determined, after careful consideration and without Anderson's unionaffiliations and sympathies playing any part in its determination, to assign Andersonto the job he had prior to the aforesaid temporary assignment.Powell, immediately prior to the strike, was working as vacation relief for HeadTechnician W. D. Massey at $3.02 per hour.With the commencement of the strikeall vacations were canceled and this action did away with the vacation relief schedulesuch as Powell's temporary assignment.Just prior to the strike, which Powelljoined, Laboratory Manager James Hutson had scheduled Powell to take DelbertUrban's job who was to start his vacation on September 19. Because of the strike,Urban did not go on vacation but continued on the job.On September 21, Urban was given permission to take a few days off (not onvacation) to attend his sister's wedding.Urban left for the wedding on September22, and Bill Stanford, who worked during the strike, was assigned to take Urban'sjob while the latter was away and Powell was on strike.The day the strike wascalled off, Hutson telephoned Urban and asked him if he wanted to remain awayfrom the plant and take his vacation.When Urban replied in the affirmative, Stan-ford was continued in Urban's job in accordance with plant practiceof allowingthe person who relieves a fellow employee on vacation to retain the job throughoutthe vacation period.Wilson went on strike and walked the picket line. Prior to the strike, Wilson hadbeen an "A" operator in the control room.Upon Wilson's return to the plant afterthe strike he was assigned to the jobas coagulationoperator.Eaves was employed prior to the strike as an "A" recovery operator.He had beenscheduled to go on his 2-week annual vacationstartingon September 19.Whenhe returned to the plant after his vacation he was made a baler operator.Parris wasa "B" classoperatorin pigmentsprior to striking.Following the strikehe was made a baler operator.Of the five operators listed above the only one who suffered any financial or otherlosswasAnderson.In his brief the General Counsel contended that the abovereferred to job transfers "were made by Respondent to further harass the Union inits efforts to represent the employees."He further contendedin hisbrief that thesaidjob transfers were made unilaterally and without consultation with the Union.isAbout noon on September 22 the Union sent Plant Manager Wallace a telegramcallingoff the strike 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhatever may be said about the General Counsel's contentions, the creditedtestimony clearly reveals that the jobs to which the above-named 6 persons weretransferred were not more arduous or unpleasant as alleged in the complaint, asamended; that the job transfers were made in the normal course of Respondent'spractice of transferring the men from job to job in order to teach them the variousoperations; that in the past operators were transferred without notice to eitherthe men or to the Union; that from October 1957 until the opening of the hearing,Plant Superintendent Dwight Jeffery made an average of about 7 job transfers peroperator; and that Jeffery made 16 separate assignment changes when he made up thenew poststrike schedules.Upon the entire record in the case, the Trial Examiner finds that the allegationsof the complaint, as amended, that Respondent discriminated against Anderson,Wilson, Powell, Parris, and Eaves in violation of Section 8 (a) (3) of the Act, are notsupported by substantial evidence.1.The alleged lockout of the strikersAbout noon on Thursday, September 22, the Union telegraphed Wallace an un-conditional offer to return to work.19However, it was not until Monday, September26, that the strikers were recalled. In the interim, Respondent operated its plantwith the employees who worked during the strike on a 12-hour-a-day basis.Respondent through Jeffrey and other witnesses proved to the Trial Examiner'scomplete satisfaction that the reason for the delay in recalling the strikers was solelybecause, to quote from Jeffrey's credible testimony, "We had to contact all the menthat were out and find out if all of them were going to come back and also had tocontact all the people that we had working in the plant and tell them when to comeback as well as telling other people when to come back too."Upon the entire record in the case, the Trial Examiner finds thatthe allegationsof the complaint, as amended, that Respondent locked out the strikers, have not beensupported by substantial evidence.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and, such of them as have been found to constitute unfair labor practices,tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engagedin unfairlabor practices violative ofSection 8(a) (1) and (5) of the Act, the Trial Examiner will recommend that it ceaseand desist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.Having found that Respondent, on March 17, 1960,and at all times thereafter, hasrefused to bargain collectively in good faith with the Union as the representativeof the employees in an appropriate unit, the Trial Examiner will recommend thatRespondent, upon request, bargain collectively with said labor organization as theexclusive representative of all employees in the unit heretofore found appropriate,and, if an agreement is reached, embody such understanding in a signed agreement.Except for the unlawful conduct flowing out of Respondent's refusal to bargaincollectively with the Union, the record does not disclose that a danger exists thatRespondent in the future may commit other unfair labor practices unrelated inkind to that found.Under the circumstances, it will not be recommended that theBoard issue the usual broad cease-and-desist order.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The General Tire and Rubber Companyis engaged in commercewithin themeaning ofSection 2(6) and (7) of the Act.19The Trial Examiner finds, contrary to Respondent's contention,that the strike was anunfair labor practice strike caused by Respondent's refusal to bargain in good faith withthe Union. ESGRO INC.AND ESGROVALLEY INC.2852. International Union of Operating Engineers,Local 826,AFL-CIO,is a labororganization within the meaning of Section 2 (5) of the Act.3.All Respondent's production and maintenance employees and laboratory tech-nicians employed at Respondent'sOdessa, Texas, plant, including head operators,head technicians,head craftsmen,and special laborers,but excluding clerical em-ployees, safety inspectors,professional employees,guards, and supervisors as definedby the Act,constitute,and at all times material constituted,a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9(b) of theAct.4. International Union of Operating Engineers,Local 826, AFL-CIO, was onFebruary 5, 1960, and at all times thereafter has been, the exclusive statutory repre-sentative of all the employees in the above-described appropriate unit for the pur-poses of collective bargaining within the meaning of Section 9(a) of the Act.5.By refusing on March 17, 1960, and at all times thereafter,to bargain col-lectivelywith International Union of Operating Engineers, Local 826,AFL-CIO,as the exclusive statutory representative of the employees in the appropriate unit,Respondent has engaged in and is engaging in unfair labor practices within themeaning ofSection 8(a) (5) of the Act.6.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section2(6) and (7) of the Act.7.Respondent did not,except as otherwise found above, violate the Act.[Recommendations omitted from publication.]Esgro Inc. and Esgro Valley Inc.andHerbert RivkinWhite Front Stores, Inc.andHerbert RivkinRetail Clerks International Association,LocalNo. 777, AFL-CIOandHerbert Rivkin.Cases Nos. 21-CA-4035, 21-CA-4062,and 21-CB-1564-1.January 15, 1962DECISION AND ORDEROn May 4, 1961, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding thatcertain of the Respondents had engaged in and were engaging in un-fair labor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the Intermedi-ate Report attached hereto.Thereafter, the General Counsel and theEsgro Respondents filed exceptions to^ the Intermediate Report andbriefs.Pursuant to Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andLeedom].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner to the extent consistent herewith.1. '''I